            Case 19-23840                    Doc 3          Filed 05/28/19 Entered 05/28/19 16:14:19                                Desc Main
                                                              Document     Page 1 of 18
                                                             United States Bankruptcy Court
                                                                           District of Utah
 In re      Noah Corporation                                                                                         Case No.
                                                                                   Dehtor(s)                         Chapter        11

                                                        LIST OF EQUITY SECURITY HOLDERS

Following b the list of the Debtor's equity security holder~ whi.:h is prepared in accordance with rule \007(a)(3) fot• filing in this Chapter 11 Case

Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
business of holder
See attached                                                        Common           See attached                               Stock




DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President, Director of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.




 Date            May 28, 2019                                                Signature
                                                                                          ----------------------
                                                                                          William J. Bowser

                      Penalty for making a false statement of concealing properly: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                       18 U.S.C. §§ 152 and 3571.




Sheet 1 of I in List of Equity Security 1Iolders
Sottwara Copyright {c) 1996-2019 Best Cese, LLC -www.bastcese.com                                                                                      Best Case Bankruptcy
                                Case 19-23840       Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19               Desc Main
                                                              Document     Page 2 of 18
NOAH CORPORATION
Security Holders

Security Holder                                               Address                                                                   Total Shares
Believe Enterprises LLC                                       PO Box 263, Greenbank, WA 98253                                              12,000
Karen F. Severson Family Trust                                PO Box 263, Greenbank, WA 98253                                              83,000
Samuel A Aaron and Debra A Aaron                              PO Box 263, Greenbank, WA 98253                                              5,556
Alicia Abraham                                                                                                                             5,000
Brianna Adams                                                                                                                              25,000
Sheri K Adams                                                 PO Box 206          Grace, ID 83241                                           2,263
Equity Institutional Trust CO FBO: 200116370 TRAD             PO Box 206          Grace, ID 83241                                           1,388
Jeffery Anderson                                              1568 East 550 South, Springville, UT 84663                                   1,000
IRA Services 317007 TRAD                                      1568 East 550 South, Springville, UT 84663                                   5,531
Jamie Andrews                                                 2200 1/2 Gates Ave     Redondo Beach, CA 90278                               75,000
Brent Arnell                                                  500 Spring Creek Rd Providence, UT 84332                                     17,177
Pershing LLC #JGH555257                                       12262 South Graystone Lane Draper, UT 84020                                   4,149
Angela Avila                                                  3240 Brittan Ave       San Carlos, CA 94070                                  1,000
Equity Institutional 200151829 ROTH (MOVED ??)                3240 Brittan Ave       San Carlos, CA 94070                                  1,167
Andrea Bailey                                                 9908 N Oxford Ct, Highland UT 84003                                          6,796
Marissa Bailey                                                9908 N Oxford Ct, Highland UT 84003                                          6,796
Nathan Bailey                                                 9908 N Oxford Ct, Highland UT 84003                                          6,796
Preston Bailey                                                9908 N Oxford Ct, Highland UT 84003                                          6,796
CSBB Investments, LLC                                         9908 N Oxford Ct, Highland UT 84003                                         75,414
Central Bank FBO: Brett Bailey                                9908 N Oxford Ct, Highland UT 84003                                          25,000
Baibach, LLC                                                  1383 Devonshire Dr        Provo, UT 84604                                    1,667
Bailey Family Grantor Trust                                   1383 Devonshire Dr        Provo, UT 84604                                    22,500
Robert Baker                                                  83 North 340 West Orem, UT 84057                                            651,000
IRA Services 323135 Trad                                      83 North 340 West Orem, UT 84057                                             39,750
KavNiya Technology Solutions P LTD                                                                                                        320,002
Tipawan Bandujwongse                                          2601 Mcbride Lane #56, Santa Rosa CA 95403                                   12,500
Jason & Katie Barber                                          295 So Maryfield Dr     SLC, UT 84108                                        4,445
Equity Institutional 200352892 TRAD                           433 Rutgers Dr.           Santa Maria, CA 93455                              28,869
Seahvo Corp                                                   Att: Vartan Barsegyan, 210 North Glenoaks Blvd Ste A, Burbank, CA 91502      30,167
Anthony Barsotti                                              641 Park Court           Santa Clara, CA 98050                               25,000
Equity Institutional Trust # 146137                           641 Park Court           Santa Clara, CA 98050                               57,893
Jeffrey M Bean                                                1433 East 450 North, Lehi, UT 84043                                          10,343
Central Bank Custodian FBO Jeffrey M. Bean IRA                1433 East 450 North, Lehi, UT 84043                                           9,657
Melvin J and Jeanette F Beaudry                               21333 York Street NW, Elk River, MN 55330                                    28,000
IRA Services # 272358 Roth                                    21333 York Street NW, Elk River, MN 55330                                    15,000
Randall Bell                                                  496 Broadway, Laguna Beach, CA 92651                                        300,000


                                                                       Page 1 of 17
                                 Case 19-23840          Doc 3    Filed 05/28/19 Entered 05/28/19 16:14:19               Desc Main
                                                                   Document     Page 3 of 18
Security Holder                                                    Address                                                          Total Shares
Randall and Melanie Bell Pension Plan Trust                        496 Broadway, Laguna Beach, CA 92651                                27,778
Todd Bement                                                        9735 North 5750 West Highland, UT 84003                             14,816
Amy Day Bench                                                      768 E Lakemont Dr      Draper, UT 84020                              3,500
Gail Bench                                                         550 East Gill Way, Superior, CO 80027                              65,075
IRA Services # 284609 Trad                                         550 East Gill Way, Superior, CO 80027                              142,602
William Benz                                                       17 West Leman Dr, Midway, UT 84049                                   5,000
Jaylynn & Becky Benzon                                             5527 South Capital Reef Dr, Taylorsville, Ut 84118                     0
IRA Services 311935 Trad                                           5527 South Capital Reef Dr, Taylorsville, Ut 84118                  43,925
Braydon & Lauren Bergeson                                          PO Box 911334, St George, UT 84791‐1334                             12,146
IRA Services 389699 TRAD                                           2653 South 1960 East, St. George, UT 84790                          16,516
Danny J. Bernardinin & Elizabeth S. Bernardini                     8 Pepperwood Lane, Corte Madera, CA 94925                            5,556
Jeff & Delese Bettinson                                            9872 S Heytesbury Ln, Sandy, UT 84092                               27,500
The Entrust Group C FBO: Retta Bevans IRA#0906022‐01               474 West 300 So Unit D Springville, UT 84663                        4,338
Stephanie Bevard                                                   9871 N East Crimson Ct, Highland, UT 84003                         180,314
IRA Express FBO Barbara Bindley #10037                             3642 Toulouse Street, West Valley, UT 84120                          9,634
Barbara Bindley & Randy Cordova                                    3642 Toulouse Street, West Valley, UT 84120                         25,366
IRA Services 299121 ROTH                                           8966 West Acoma Dr Peona,AZ 85381                                   21,502
Johnny T & Lori Jean Bishop Trust                                  8966 West Acoma Dr Peona,AZ 85381                                   27,463
IRA serivces 299108 ROTH                                           8966 West Acoma Dr Peona,AZ 85381                                   16,533
Derek Black                                                        4685 S Highland Dr #175 SLC, UT 84117                               37,301
William & Mary Blain Trust                                                                                                               850
B & H Properties, LLC                                              1529 Vest Ave           Naperville, IL 60563                          525
David A Borg                                                       1529 Vest Ave           Naperville, IL 60563                       176,512
Garrett T Borg                                                     1529 Vest Ave           Naperville, IL 60563                          550
Grant T Borg                                                       1529 Vest Ave           Naperville, IL 60563                          550
Clint Boswell                                                      1064 East 500 North, Orem, UT 84057                                 84,375
Equity Institutional FBO # 200147827 ROTH                          308 Fawn Park Cir, Council Bluff, IA 51503                          50,000
Kim Bowman                                                         308 Fawn Park Cir, Council Bluff, IA 51503                         125,000
RKB, LLC                                                           308 Fawn Park Cir, Council Bluff, IA 51503                         265,625
Marilyn L. Bowser Trust Ext. Feb 15, 2001                          9555 East Raintree Dr.#1045, Scottsdale, AZ 85260                  315,833
William & Susanna Bowser Trust                                     7970 Glenwild Dr Park City, UT 84098                              1,097,500
Jack W and Judith D Brailsford Family Trust dated May 28, 1999     606 Lacy Lane, Las Vegas, NV 89107                                  38,714
Ivan & Suzanna Briggs                                              13443 South Palawan Way, Riverton, UT 84065                         88,201
Ivan Reed Briggs                                                   13443 South Palawan Way, Riverton, UT 84065                          2,222
Jaron David Briggs                                                 13655 Mount Cortina Way, Riverton, UT 84065                          2,222
DSB Family Trust                                                   9715 North 5750 West Highland, UT 84003                             3,152
Equity Trust Z046348                                               854 E Southfork Dr., Draper, UT 84020                              904,760
John Bryan                                                         450 East 100 South, Salem, UT 84653                                 25,000
Susan Bryce                                                        470 East 1100 So #66 St George, UT 84790                            16,352


                                                                            Page 2 of 17
                               Case 19-23840          Doc 3        Filed 05/28/19 Entered 05/28/19 16:14:19            Desc Main
                                                                     Document     Page 4 of 18
Security Holder                                                      Address                                                       Total Shares
Elizabeth A. Buckley                                                 2536 Link Street, Klamath Falls, OR 97601                        25,000
Misty and Nathan Buckley                                             11425 Hill Rd         Klamath Falls, OR 97603                    43,750
Equity Trust Company Custodian FBO Max Burcham IRA                   22459 Venido Rd Woodland Hills, CA 91364                        14,285
Rex Burgener                                                         22 North 700 EastOrem, Utah 84097                                 5,000
Richard K and Rebecca L Busching                                     3039 Calle San Angel NW, Albuquerque, NM 87107                   14,285
Kimberly Campbell                                                    1544 Heather Downs Dr., South Jordan, UT 84095                   19,234
Equity Institutional Trust Company FBO Kimberly Campbell #120591     1544 Heather Downs Dr., South Jordan, UT 84095                    1,956
Equity Institutional Trust Company FBO Troy Cambell #120590          1544 Heather Downs Dr., South Jordan, UT 84095                   3,675
Mary Caraway                                                         640 Southwest Portal St    Mt Home,ID 83647                      18,750
Diane Carson                                                         10762 North 5250 West Highland, UT 84002                         13,633
Chad Carter                                                                                                                           20,000
IRA Services Acct# 275396 ROTH                                       7220 N Evans Ranch Dr Eagle Mountain, UT 84005                    5,068
Jared & Lori Carter                                                  7220 N Evans Ranch Dr Eagle Mountain, UT 84005                    5,000
J Brent and Victoria L Cashin                                        28322 Hulsey Ct.        Santa Clarita, CA 91350                 110,000
Julie Anne Cashin                                                    3008 Strand         Manhattan Beach, CA 90266                    93,333
JAC Investment Ventures LLC                                          3008 Strand         Manhattan Beach, CA 90266                    10,000
Cashin Company LTD                                                   3008 Strand         Manhattan Beach, CA 90266                   100,000
Ark Adventures, LLC                                                  3008 Strand         Manhattan Beach, CA 90266                   143,666
IRA Services #529795                                                 1 Belmont LaneNorth Reading, MA 01864                            72,177
Equity Institutional 200147462 TRAD                                  1803 229th Ave NE       Sammamish, WA 98074                      63,985
Equity Institutional 200147460 TRAD                                  1803 229th Ave NE       Sammamish, WA 98074                      68,226
Manpreet Chawla                                                      3863 Pine Lake Dr., Weston, FL 33332‐2102                         3,267
IRA Express FBO Michael Chesnut #100493 Trad                         5328 Chets Court, West Valley, Ut 84120                         116,025
Susan Chinksey                                                       79149 Starlight Lane, Bermuda Dunes, CA 92203                    42,857
IRA Services 700174 Trad                                             79149 Starlight Lane, Bermuda Dunes, CA 92203                    21,538
IRA Services # 700198 Roth                                           79149 Starlight Lane, Bermuda Dunes, CA 92203                     2,214
I Jean Chirhart Revocable Trust                                      3885 Holland DrSanta Rosa CA 95404                              89,715
Michael E Chirhart Living Trust                                      3885 Holland DrSanta Rosa CA 95404                              59,566
Morgan Clark                                                         163 Vining Dr          Madson, MS 39110                         200,000
Stephen Cluff                                                                                                                         22,821
Mark & Jessie Conely                                                 12679 Dodge Valley Rd Mt Vernon WA 98273                        103,333
Kelly Cook                                                           665 East 1100 South, Mapleton, UT 84664                         111,633
Lori Cook                                                                                                                             16,071
Wyatt Cook                                                           905 North 600 West, Pleasant Grove, UT 84062                     24,120
IRA Services 482882 TRAD                                             170 Remington Dr       Evanston, WY 82930                        16,875
Stonegate Homes LLC                                                  725 E 350 So.       River Heights, UT 84321                       6,877
Michael Costello & Elaine Yates Family Trust                         6200 Valley View Rd      Oakland, CA 94611                       44,498
Dan & Debbie Coupland                                                467 Scenic Dr     Ashland, OR 97520                             84,000
IRA Services #299819 ROTH                                            1564 Border Circle Folsom, CA 95630                              25,000


                                                                             Page 3 of 17
                               Case 19-23840        Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                Desc Main
                                                              Document     Page 5 of 18
Security Holder                                               Address                                                           Total Shares
IRA Services #502303 ROTH                                     467 Scenic Dr    Ashland, OR 97520                                  13,751
C3C2CJ2, LLC                                                  454 East 270 North         Lindon, UT 84042                         40,488
Jeff and Cassie Crow                                          2763 North 1450 West, Pleasant Grove, UT 84062                       4,339
Denise Crump                                                                                                                      10,000
Shaun and Susan Cutler                                        1555 North 230 West, Orem, UT 84057                                  6,667
Pensco FBO: Elisse Kennard Davis Account 060000096178         924 Warren Xing     Coppell, TX 75019                                1,000
Garry and Elisse Davis                                        924 Warren Xing     Coppell, TX 75019                               17,500
Equity Institutional Trust Co FBO: 200364200 TRAD             601 East 4055 So Murray, UT 84107                                   87,278
Equity Institutional 200147306 TRAD                           9220 31st Street East     Edgewood WA 98371                         89,576
A LaRayne Day                                                 1563 East Spyglass Hill Dr., Draper, UT 84020                        5,500
Elias J. Day Family Trust est. March 9, 1981                  1563 East Spyglass Hill Dr., Draper, UT 84020                       45,686
Kenneth Jack Day                                              13200 South 300 E       Draper, UT 84020                              500
Shayne Michael Day                                            1599 N Venetian Way Saratoga Strings, UT 84043                        500
Doriann Lopes Demello Revocable Trust                         85‐033 Lualualei Hmstd Rd, Waianae HI 96792                         14,760
September Rush LLC                                            3187 North Apache Lane Provo, UT 84064                              98,150
Equity Institutional Trust Co 200115623 Trad                  1486 Grandview Court, Saratoga Springs, UT 84045                     5,291
Equity Institutional Trust CO 200115622 Trad                  1486 Grandview Court, Saratoga Springs, UT 84045                     3,843
David & Nila deVidal                                          22300 SW 76th Ave       Tualatin, OR 97062                          47,889
Hale Centre Theatre 401K Plan                                 9900 South Monroe Street, Sandy, UT 84070                           93,096
Hale Centre Theatre 401K Plan                                 9900 South Monroe Street, Sandy, UT 84070                           65,000
La Casa Nalu Institute                                        PO Box 223403           Princeville, HI 96722                         767
Jeffery Dorius                                                801 Lake Creek Way, Heber City, UT 84032                            18,373
Equity Trust Roth IRA 200319398                               4842 West 8820 South, West Jordan, UT 84081                          2,100
Kevin S Dorius                                                721 N 950 W, St. George, UT 84770                                   16,064
IRA Services 341757Roth                                       721 N 950 W, St. George, UT 84770                                   32,385
Liane E Dorius                                                721 North 950 West, St George, UT 84770                             17,452
IRA Services 341745 Roth                                      721 North 950 West, St George, UT 84770                             31,000
Mike and Kerry Dorius Trust                                   348 South 525 West, Hurricane, UT 84737                             84,225
Hurricane Valley Eye Care                                     348 South 525 West, Hurricane, UT 84737                             14,435
Equity Trust FBO: Michael Dorius 2002320250                   348 South 525 West, Hurricane, UT 84737                              8,340
IRA Services FBO: Stanley Dorius #261555 Trad                 677 Edgewood Dr, North Salt Lake, UT 84054                          12,219
Equity Trust Roth IRA200319397                                4842 West 8820 South, West Jordan, UT 84081                          1,200
Todd & Jody Dorius                                            4842 West 8820 South, West Jordan, UT 84081                         77,116
Barbara Down Revocable Trust                                  2005 Vine Ave, Klamath Falls, OR 97601                              50,000
The Entrust Group FBO: Barbara Down IRA#0308003‐01            2005 Vine Ave, Klamath Falls, OR 97601                                681
Devin W Down                                                  1686 N Skyline Dr. Orem, Ut 84097                                    3,000
William and Suzanne Down Revocable Trust                      2130 Arthur StreetKlamath Falls, OR 97603                           66,000
Equity Institutional 200149062 ROTH                           400 Farmingdale Dr       Douglassville, PA 19518                    20,000
James Doyle                                                   876 Racquet Lane             Boulder City, CO 80303                 30,000


                                                                       Page 4 of 17
                                 Case 19-23840          Doc 3      Filed 05/28/19 Entered 05/28/19 16:14:19                  Desc Main
                                                                     Document     Page 6 of 18
Security Holder                                                      Address                                                             Total Shares
IRA Services # 747452                                                876 Racquet Lane             Boulder City, CO 80303                   20,659
IRA Services # 747488                                                876 Racquet Lane             Boulder City, CO 80303                   11,360
Matthew Doyle                                                        400 Farmingdale Dr       Douglassville, PA 19518                      30,000
Equity Institutional 200149039 ROTH                                  400 Farmingdale Dr       Douglassville, PA 19518                      20,000
IRA Services 561101 ROTH                                             400 Farmingdale Dr       Douglassville, PA 19518                       34,085
Michael Doyle                                                        1360 RT 83               Cape May Court Hse, NJ 08210                  30,000
IRA Services 533889 ROTH                                             1360 RT 83               Cape May Court Hse, NJ 08210                  21,046
Drury Lane Associates, Inc.                                          1684 E Pheasant Brook Rd, Sandy, UT 84092                              73,750
IRA Services 730543 Trad                                             2600 North 560 East, Provo, UT 84604                                   39,165
Equity Institutional Trust Co FBO Kenneth Dudley #120111 ROTH        2600 North 560 East, Provo, UT 84604                                   41,528
Rock Canyon Prop LLC                                                 2600 North 560 East, Provo, UT 84604                                   47,622
Robert D Dumas                                                       15906 E Silver Grove Dr., Wittier, CA 90604                            98,425
Equity Institutional Trust Co FBO Robert David Dumas Jr # 121183     15906 E Silver Grove Dr., Wittier, CA 90604                            14,707
Devin Durrant                                                        200 No Canyon Rd, Provo, UT 84604                                     388,743
Matthew Durrant                                                      9617 Marywood Ln,              S Jordan, UT 84095                      5,500
Sherie East                                                          PO Box 2102                Morgan Hill, CA 94038                      142,428
IRA Services 306836 Trad                                             PO Box 2102                Morgan Hill, CA 94038                      24,308
R&R Investments LLC                                                  6490 South Ouray Way, Aurora, CO 80016                                50,000
Westcoast Estates, LLC                                               2931 NE Rocky Butte Rd., Portand, OR 97220                             27,438
Stephanie Eves                                                       253 West 1480 South,        Hurricane, UT 84737                       20,000
Equity Institutional Trust FBO 200130381 TRAD                        12566 E Rosefield Ln, Draper, UT 84020                                  8,250
Nathan and Shayla Fairclough                                         7152 W Hunter Dawn Wy, West Valley City, Ut 84128                      3,571
Equity Trust Co FBO Bonnie L Fitch IRA #66881                        6552 Kell Lane, Las Vegas, NV 89156                                    19,585
Equity Trust Co FBO Clyde J. Fitch IRA #66882                        6552 Kell Lane, Las Vegas, NV 89156                                    22,000
Sean M Fleming                                                       2145 West Grove Park Ln., West Jordan, UT 84088                       19,234
John and Debbie Flint                                                7393 N. Tall Oaks Circle, Park City, UT 84098                         100,750
Equity Trust Co FBO Susan Frisbee #85650                             149 Broad Street, Marion, NC 28752                                     17,156
Equity Trust Co FBO Susan Frisbee #85651                             149 Broad Street, Marion, NC 28752                                     6,267
Susan Frisbee                                                        149 Broad Street, Marion, NC 28752                                     8,036
Linda Cashin Frolich                                                 173 Ivy Hill Way,            Los Gatos, CA 95032                       50,000
Revocable Trust                                                      1300 Quarry Ct #401          Richmond, CA 94801                       53,125
Skywagon Investments, LLC                                            187 South Donna Court Anaheim, CA 92807                               54,871
Amilyn Gardner‐Jones Trust                                           240 South Main St.,       Salem, UT 84653                              7,143
Hayley Bowser Gardner                                                                                                                      20,000
Equity Institutional Trust Co FBO: 200114764 ROTH                    PO Box 4          Kanab, UT 84741                                        952
Equity Institutional Trust Co FBO 200114766 ROTH                     PO Box 4          Kanab, UT 84741                                        960
Equity Institutional Trust Co FBO 200114765 Trad                     PO Box 4          Kanab, UT 84741                                      4,823
Tands Investmens Inc.                                                PO Box 4          Kanab, UT 84741                                     13,889
IRA Services # 529783 Trad                                           204 Cedar Street, Lexington, MA 02421                                 28,390


                                                                              Page 5 of 17
                                Case 19-23840          Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19               Desc Main
                                                                 Document     Page 7 of 18
Security Holder                                                  Address                                                          Total Shares
Brad & Marilyn Gerrard                                           11189 N Cattle Dr, Hayden, ID 83835                                114,987
IRA Services 426283 ROTH                                         11189 N Cattle Dr, Hayden, ID 83835                                  9,284
IRA Services 426805                                              11189 N Cattle Dr, Hayden, ID 83835                                  6,637
Equity Institutional Trust # 122019                              Attn: Denise Gibb, 172 East 1864 South, Orem, UT 84058               5,237
Equity Institutional Trust # 122020                              172 East 1864 South, Orem, UT 84058                                  6,565
Stephen and/or Denise Gibb                                       172 East 1864 South, Orem, UT 84058                                187,425
Equity Institutional Trust FBO #200137107 Trad                   1888 Fiorica Way      Brentwood, CA 94513‐7221                      83,857
IRA Services 349215 Trad                                         2080 E Delmont Dr Holladay, UT 84117                                14,400
IRA Service #423725 Roth                                         2080 E Delmont Dr Holladay, UT 84117                               138,771
IRA Services FBO Brandon Gibson 728470                                                                                               25,000
Pensco FBO:: Angela Christine Gifford # 060000095589             768 E Spring View Dr, SLC, UT 84106                                  7,500
Mike Gifford                                                     2828 Diamond Dr., West Jordan, UT 84084                              1,358
E Trade Financial FBO: Paul E. Gilbert # 59790150                10359 S Silver Willow Dr., Sandy, UT 84070                          22,342
Jed Gines                                                                                                                            12,857
IRA Services #294123 TRAD                                        PO Box 692, Hurricane, Ut 84737                                     33,677
Jackie Goode                                                     PO Box 692,    Hurricane, Ut 84737                                  29,686
Dennis Gordon                                                    928 E Coyote Loop, Washingon, UT 84780                             10,714
Amy Grant                                                                                                                            10,000
James and Letha Grant                                            580 Ridge Lane Alpine, UT 84004                                     22,538
Terry Grant and Janet Grant Family Trust                         85 No. Pfeifferhorn Dr., Alpine, UT 84004                           43,875
IRA SERVICES 436859 TRAD                                         11106 SE 57th,       Bellevue, WA 98006                             37,267
Jessica Gregory                                                  15926 Maplehurst Dr., Spring TX 77379                               20,000
Christopher and Cynthia Griffin                                  25895 Ogles Road, Bend, OR 97701                                     2,285
The Entrust Group LLC FBO: Chrisopher Griffin IRA 0308010‐04     25895 Ogles Road, Bend, OR 97701                                     3,170
The Entrust Group LLC FBO: Cynthia Griffin IRA 0308011‐04        25895 Ogles Road, Bend, OR 97701                                     3,172
Victor Grijalva                                                  449 Avalon Lane,        Coppell, TX 75019                          50,000
Glade Gunther                                                    968 W Chapel Ridge, So Jordan UT 84095                              1,000
Val Gunther                                                      71 North 200 West, Brigham City, UT 84302                            1,000
Eldon & Sanda Haacke Trust                                       1882 Rich Way, SLC, UT 84121                                       211,071
IRA Services 265081 Roth                                         1882 Rich Way, SLC, UT 84121                                        68,138
IRA Services 264933 Roth                                         1882 Rich Way, SLC, UT 84121                                        24,290
Van & Wendy Hadlock                                                                                                                   2,133
Joseph Hampton                                                   725 So 200 W #T‐106, SLC, UT 84101                                  60,205
Kenneth and Terry Hampton                                        PO Box 602,    Panguitch, UT 84759                                  10,968
Richard Jack Hampton                                             2093 Dellmont Dr.,     Holladay, UT 84117                           49,655
Terry Hampton                                                    6209 West 9740 North, Highland, UT 84003                            10,302
IRA Services IRA 710799 Roth                                     PO Box 870233, West Bountiful, UT 84087                              3,523
Kent L and Christine Harker                                      PO Box 870233, West Bountiful, UT 84087                            191,432
IRA Service Trad FBO Kent L Harker IRA710817                     PO Box 870233, West Bountiful, UT 84087                             26,997


                                                                          Page 6 of 17
                               Case 19-23840           Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19             Desc Main
                                                                 Document     Page 8 of 18
Security Holder                                                  Address                                                        Total Shares
IRA Services Kent L Harker Roth IRA578137                        PO Box 870233, West Bountiful, UT 84087                            4,048
Pensco FBO:: Jennifer L Harmon #060000108336                     244 West 1360 North, Pleasant Grove, UT 84062                      2,196
Equity Institutional200140925 TRAD                               1762 Golden Age Ct ., Colorado Springs, CO 80905                  30,601
Allison M. Heiner                                                797 E. Corner Ridge Dr., Draper, Ut 84020                         25,000
Derek Henderson                                                  115 Bayou Estates Dr., DES Allemands, LA 70030                     4,500
Matthew Heward                                                   77 West 225 North, Lindon, UT 84042                                6,250
Mark Hill                                                        7812 Galloping Hills St., Las Vegas, NV 89113                    50,000
Pensco FBO:: Mark Hill # 060000112179                            7812 Galloping Hills St., Las Vegas, NV 89113                      2,205
Pensco FBO: Mark Hill # 060000112181                             7812 Galloping Hills St., Las Vegas, NV 89113                      7,572
Warren and/or Michelle Hill                                      61 East 1200 North, American Fork, UT 84003                         600
JSJGR, LP                                                        260 West 775 North,          Logan, UT 84321                       5,556
The Entrust Group Debrah Hofler IRA 0308023‐04                   12753 Anthony Lane, Valley Center, CA 92082                       10,837
Brad L. Holmes                                                   175 Starks Lane, Wallsburg, UT 84082                             130,000
IRA Services #320808 TRAD                                        175 Starks Lane, Wallsburg, UT 84082                              60,000
Central Bank Custodian FBO Brad Holmes IRA                       175 Starks Lane, Wallsburg, UT 84082                              56,222
Cary J. Holmes                                                   890 South Hicken Lane, Heber, UT 84032                           142,500
IRA Services FBO Cary Holmes Trad 732047                         890 South Hicken Lane, Heber, UT 84032                            57,500
Cory J. Holmes                                                   815 East 600 North, Heber, UT 84032                               60,000
IRA Services Cory J. Holmes TRAD 730890                          815 East 600 North, Heber, UT 84032                               15,500
IRA Services FBO Marcia Holmes TRAD 731067                       815 East 600 North, Heber, UT 84032                               19,500
Gary & Christine Holtzen                                         9737 Golden Dr.,       Orangevale, CA 95662                        2,000
Bonnie Hooser                                                                                                                      16,666
Don Hooser                                                       3960 S Woodland View Dr., Kamas, UT 84036                         41,667
Jay Hooser                                                       2826 West La Strada Circle, Riverton, UT 84065                    16,667
Merl R Hooser                                                    1388 Country Lane, Kamas, UT 84036                                10,000
Scott Hooser                                                     2503 West 13105 South, Riverton, UT 84065                         41,667
Equity Institutional Trust 200127719 TRAD                        151 North 930 East, Lindon, UT 84042                               7,142
Michael & Deborah Hopkin                                         151 North 930 East, Lindon, UT 84042                             50,000
HD4 Holdings LLC                                                 100 N Eaglewood Dr., N Salt Lake, UT 87054                        25,000
NTC & CO FBO: Brian J. Horrocks # 060000099249                   100 N Eaglewood Dr., N Salt Lake, UT 87054                        42,322
Brian and Linda Horrocks                                         100 N Eaglewood Dr., N Salt Lake, UT 87054                        66,506
Limited Partnership                                              1467 Indian Hills Dr., Salt Lake City, UT 84108                  160,000
Jay B & Elaine M Horrocks                                        1467 Indian Hills Dr., Salt Lake City, UT 84108                   40,000
The Entrust Group LLC FBO Linda Horrock # 0608007‐01             100 N Eaglewood Dr., N Salt Lake, UT 87054                        27,815
Roy and Rebecca Howard                                                                                                              1,067
Roger Huber                                                      3692 Littlerock Lane, Provo, Ut 84604                             25,000
Cabin Hollow Holding, LLC                                        158 South 1000 West, Orem, UT 84058                              177,237
Dorothy Huff                                                     704 Barrington Ct., Warrington, PA 18976                          30,000
IRA Services #383259 ROTH                                        704 Barrington Ct., Warrington, PA 18976                          30,153


                                                                          Page 7 of 17
                               Case 19-23840       Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                Desc Main
                                                             Document     Page 9 of 18
Security Holder                                              Address                                                           Total Shares
Erik Hughes                                                  885 North 1140 West, Mapleton, UT 84664                               1,767
IRA Services 419539 TRAD                                     656 East 1725 North, Orem, Ut 84097                                   5,555
John Paul and Nichole Hunter                                 3250 Waterwheel Road Emmett, ID 83617                               100,000
Robyn Hyatt                                                  4823 Brooks Way SLC, UT 84117                                         7,143
Equity Institutional #200147682 TRAD                         4823 Brooks Way SLC, UT 84117                                        41,967
Alan Hyland                                                  947 Geary St Apt 3, San Franciso, CA 94109                          10,000
John & Christie Irish                                        88834 Blue Heron Road, Gearhart, OR 97138                            41,389
Judy Jackson                                                 PO Box 2446, Park City, UT 84060                                     22,000
Kimberly L. Jackson                                          940 East 440 North, Lindon, UT 84042                                 5,555
Sidne Jacques                                                c/o April Gordon, 235 K Street, Salt Lake City, UT 84103              5,556
Becky Jasperson                                              1245 N 1730 West, Pleasant Grove, UT 84062                            3,812
Bryan Jennings                                               252 South 25 West, Farmington, UT 84025                             253,900
Equity Institutional Trust FBO: 200118491 TRAD               252 South 25 West, Farmington, UT 84025                              12,705
Equity Institutional Trust Fbo: 200118489 TRAD               252 South 25 West, Farmington, UT 84025                              10,989
Kate Jensen                                                                                                                       35,000
Mountain West IRA                                            834 West 950 South, Brigham City, UT 84302                           3,571
Scott Jensen                                                                                                                      25,000
Firm Foundations Group Inc                                   465 NE 181 First Ave #425, Portland, OR 97230                         5,555
Equity Institutional 200143690 TRAD                          1521 121st Ave SE, Bellevue, WA 98005                                59,475
Brian Johnson                                                1521 121st Ave SE, Bellevue, WA 98005                                66,000
Equity Institutional # 200143875 ROTH                        6035 East 17th Ave , Denver, CO 80220                               140,076
HIghlow, LLC                                                 844 West South Links Dr., Washington, UT 84780                      10,000
Central Bank Custodian FBO Bary Jones IRA #20825             844 West South Links Dr., Washington, UT 84780                      32,565
Jonesco Enterprises, LLC                                     844 West South Links Dr., Washington, UT 84780                      115,100
Fay Jones                                                    10733 Spyglass, Cedar Hills, UT 84062                               15,487
Wiliam & Alice Jones Foundation Inc                          10733 Spyglass, Cedar Hills, UT 84062                                16,667
Alice Fay Jones 401K PLAN                                    10733 Spyglass, Cedar Hills, UT 84062                               113,647
IRA Services #279870 Trad                                    10733 Spyglass, Cedar Hills, UT 84062                                69,405
IRA Services #281220 Roth                                    10733 Spyglass, Cedar Hills, UT 84062                                43,584
Equity Institutional Trust 200137405 TRAD                    2745 EL Camino Real N, Prunedale, CA 93907                           10,238
Pensco FBO: Scott L Kasteler #060000121446                   2807 Cayenne Drive SLC, UT 84118                                     35,714
Kody Kay                                                     440 South Goosenest Dr., Payson, UT 84651                            3,596
Brian & Lauren Keaney                                        1018 N Ridgewood, Los Angels, CA 90038                               10,000
Equity Trust IRA 72311                                       1908 North Main St., Orem, UT 84057                                    107
Equity Trust IRA 72313                                       1908 North Main St., Orem, UT 84057                                    107
Patrick Kelly                                                                                                                       683
Aaron Thomas Kennard                                         1192 E Draper Pwky #471, Draper, UT 84020                            6,416
Equity Trust CO FBO: Aaron Kennard #85133                    1192 E Draper Pwky #471, Draper, UT 84020                             1,880
Equity Trust CO FBO: Nanette Kennard #85134                  1192 E Draper Pwky #471, Draper, UT 84020                             1,704


                                                                      Page 8 of 17
                                  Case 19-23840           Doc 3      Filed 05/28/19 Entered 05/28/19 16:14:19                   Desc Main
                                                                      Document     Page 10 of 18
Security Holder                                                             Address                                                         Total Shares
Rian & Meghan Kennedy                                                       3030 South Bradford Pl. C, Santa Ana, CA 92707                     5,000
Dennis Keyser                                                               4601 Sherman Park Dr., St Charles, MO 63303                        10,000
Scott Klimt                                                                 3057 S. Mountair Dr, SLC, UT 84106                                25,000
Craig Korotko                                                               16959 Carrotwood Dr., Riverside, CA 92503                          12,500
Equity Trust Co Custodian FBO Craig Korotko 66409                           16959 Carrotwood Dr., Riverside, CA 92503                          20,500
Dale Kramer                                                                 PO Box 3071, Crested Butte, CO 81224                              267,433
Pensco FBO:: Jodi Kuipers # 060000106196                                    1848 Ridge Hollow Dr.,        Bountiful, UT 84010                 18,246
Pensco FBO: Jodi Kuipers # 060000106200                                     1848 Ridge Hollow Dr.,        Bountiful, UT 84010                    859
Pensco FBO: Richard Kuipers # 060000106202                                  1848 Ridge Hollow Dr.,        Bountiful, UT 84010                  1,960
Pensco FBO: Richard Kuipers # 060000106203                                  1848 Ridge Hollow Dr.,        Bountiful, UT 84010                    844
Kevin L & Feliza Kunz                                                       11569 South 1700 East, Sandy, UT 84092                            50,138
Equity Institutional Trust Co 200131350 ROTH                                11569 South 1700 East, Sandy, UT 84092                             12,441
Craig LaDow                                                                 1212 Broadway Ste 722, Oakland, CA 94612                          50,000
Jeffrey LaDow                                                               4632 Park Trail Ct., Santa Rosa, CA 95405                          25,000
Marsha Lam                                                                  2101 Alberti Ct., Las Vegas, NV 89117                             77,834
Craig Lambert                                                               PO Box 186, Draper, UT 84020                                       10,000
Entrust Mid South FBO: Sally Landau IRA # 0308024‐01                        2444 25th Street, Santa Monica, CA 90405                           25,533
Richardo Larroca                                                            PO Box 700, San Carlos, CA 94070                                   4,000
J Craig and Gail M Larsen Trustees of the Larsen Living Trust Dated April   1336 W Ammon Way, South Jordan, UT 84095                          85,046
IRA Services 383508 Trad                                                    1336 W Ammon Way, South Jordan, UT 84095                           14,794
IRA Services 383508 Trad                                                    1336 W Ammon Way, South Jordan, UT 84095                           3,687
Les Larsen                                                                  231 East 140 North, Lindon, Ut 84042                              18,750
Equity Trust #200319314 ROTH                                                4762 W Salish Cir., Riverton, UT 84065                             10,598
Mitchell James Larsen                                                       4762 W Salish Cir., Riverton, UT 84065                             9,250
Equity Trust #200322176 TRAD                                                4762 W Salish Cir., Riverton, UT 84065                             22,929
Equity Trust 300319315 ROTH                                                 4762 W Salish Cir., Riverton, UT 84065                            10,597
Angela Larson                                                               2824 E Wasatch Blvd., Sandy, UT 84092                              1,695
Equity Institutional Trust # 125131                                         14826 S. Ashland Ridge Dr., Herriman, UT 84096                      1,269
Caden Lawrence                                                              345 South 400 East, Heber, UT 84032                                 5,619
Camden Lawrence                                                             345 South 400 East, Heber, UT 84032                                 5,911
Morgan and/or Susan Lawrence                                                345 South 400 East, Heber, UT 84032                               124,973
IRA Services #289607 Trad                                                   6910 Taylor Medford Ln., Sugarland, TX 77479                      27,915
Kent & Mina Lawson                                                          6910 Taylor Medford Ln., Sugarland, TX 77479                      27,963
IRA Services #289589 Trad                                                   6910 Taylor Medford Ln., Sugarland, TX 77479                      27,852
The Entrust Group # 0306028‐02                                                                                                                   117
The Entrust Group # 0306028‐01                                                                                                                    99
Equity Institutional Trust Co FBO: 200277807 TRAD                           1351 N 450 E., Orem, UT 84097                                     163,789
Melissa Leonardson                                                          1351 N 450 E., Orem, UT 84097                                     365,521
Don or Paula LeSueur                                                        6515 W Bull River Rd., Highland, UT 84003                          5,555


                                                                                     Page 9 of 17
                                Case 19-23840   Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                 Desc Main
                                                         Document     Page 11 of 18
Security Holder                                           Address                                                                     Total Shares
IRA Services #279894 TRAD                                 6515 W Bull River Rd., Highland, UT 84003                                      27,145
IRA Services #279900 Trad                                 6515 W Bull River Rd., Highland, UT 84003                                      13,093
Levingston Family Trust                                   161 East 1910 South, Orem, UT 84058                                           256,333
Brandon Lewis                                             221 King George St., Daniel Island, SC 29492                                  28,000
Spencer David Lewis                                       401 West 390 So., Spanish Fork, UT 84660                                       3,066
Jeffrey Limb                                              1334 S Haight Creek Dr., Kaysville, Ut 84037                                  117,755
Margie K. Lindsay                                         468 West 1800 North, Pleasant Grove, UT 84062                                  14,143
Kenneth Liu                                               8025 Lapis Harbor Ave, Las Vegas, NV 89117                                     37,500
Kevin and/or Stella Liu                                   2232 High Ridge Land, Sandy, Ut 84092                                         90,000
Lloyd Liu                                                 1437 Calla Lily Way, Sandy, UT 84092                                          123,075
Trizon Retirement FBO:Justin Long                         3573 North 1590 West, Pleasant Grove, UT 84062                                 51,893
Watasu Foundation                                         3573 North 1590 West, Pleasant Grove, UT 84062                                 34,885
Safety Net, LLC                                           3573 North 1590 West, Pleasant Grove, UT 84062                                 25,984
Lynnette Lowe Superannuation Fund                         PO Box U77 , Charles Darwin University Northern Territory 0815, Australia      7,893
IRA Services 319648 TRAD                                  14342 Hill Prince St., San Antonio, TX 78248                                  169,739
IRA Services                                              PO Box 343, Midvale, UT 84047                                                   8,865
Kevin D Major                                             PO Box 343, Midvale, UT 84047                                                  35,515
Sherry Major                                              PO Box 991, Hoodsport, WA 98548                                                43,846
Equity Trust #200319399 IRA                               2165 Teirra Rose Dr., Taylosville, ut 84084                                    3,054
KAMM Resources                                                                                                                           20,000
Equity Institutional 200145986 TRAD                       19636 SE 220th Street, Renton, WA 98058                                        38,333
Peter & Stephanie Maricich                                19636 SE 220th Street, Renton, WA 98058                                        26,481
Equity Institutional 200145985 TRAD                       19636 SE 220th Street, Renton, WA 98058                                        23,519
Lynn Marsden                                                                                                                             16,071
IRA Services 315230 TRAD                                  1086 South 890 East, Orem, UT 84097                                           105,437
Vernon A & Linda A Marks                                  1086 South 890 East, Orem, UT 84097                                           128,200
IRA Services 508536 Trad                                  1540 Thornhill Ave, Westlake Village, CA 91361                                 51,967
IRA Services 326604 ROTH                                  1540 Thornhill Ave, Westlake Village, CA 91361                                 25,000
Jonathan and Jennifer Marriot                             PO Box 1338, Riverton, UT 84065                                                4,000
Joseph Marron                                             12753 Anthony Lane, Valley Center, CA 92082                                    35,781
Luke Martin                                               36815 Cty Rt 28, Antwerp, NY 13608                                             40,000
IRA Services 281049 SEP                                   36815 Cty Rt 28, Antwerp, NY 13608                                             96,245
Rueben Martin                                             64363 County Rd 31, Goshen, IN 46528                                           5,000
Titus Martin                                              32161 County Route 20, Philadelphia, NY 13673                                  5,000
Kristen May Matthews Trust                                477 No 800 East, Lindon, UT 84042                                             254,450
IRA Services 324437 Trad                                  477 No 800 East, Lindon, UT 84042                                              39,750
IRA Servies 540791 Trad                                   5495 N Durango Dr., Las Vegas, NV 89149                                        31,111
Allan & Karen Mauldin                                     8208 Wooden Windmill Ct., Las Vegas, NV 89131                                  11,303
Kris Mc Bride                                             3830 Frisbee Lane, Emmett, ID 83617                                             7,800


                                                                  Page 10 of 17
                               Case 19-23840          Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                Desc Main
                                                               Document     Page 12 of 18
Security Holder                                                 Address                                                                       Total Shares
James McClanahan                                                711 Sarona St., Bakersfield, CA 93308‐7140                                      19,621
Kevin John McCollum                                             PO Box 1941, Park City, UT 84060                                                 1,667
IRA Services 413203 TRAD                                        16451 Myrtlewood, Fountain Valley, CA 92708                                      6,000
Sean McLaughlin                                                 2344 West 710 North, Provo, UT 84601                                              1,667
John & Peggy Meisenbach                                         PO BOX 283, Escalante, UT 84726‐0283                                              3,865
BNY Mellon Wealth Management 10513633000                        PO BOX 283, Escalante, UT 84726‐0283                                             31,092
BNY Mellon Wealth Management 10513634000                        PO BOX 283, Escalante, UT 84726‐0283                                             29,248
IRA Services 279705 Trad                                        1162 North 1050 East, Orem, Ut 84097‐5455                                        33,713
D. Brad Mertz                                                   2745 East 1100 So., Springville, UT 84663                                        5,556
Kenneth A and Debra P Michnal Trust                             Cabin Hollow Holdings, LLC, 3646 Calico Brook Ct., Las Vegas, NV 89147‐6899     222,035
Kenneth Michnal                                                 3646 Calico Brook Ct., Las Vegas, NV 89147‐6899                                     0
Equity Trust Co FBO Kenneth Michnal IRA 55177 Roth              3646 Calico Brook Ct., Las Vegas, NV 89147‐6899                                  26,794
Pensco FBO: Patricia M Miller #060000104981                     4959 Fern Place, Rohnert Park, CA 94928                                          22,222
Pensco FBO:Timothy A Miller#060000104983                        4959 Fern Place, Rohnert Park, CA 94928                                           4,444
Lawrence J Mitchell and Melinda E. Mitchell                     2307 W Bonanza Way, So Jordan, UT 84095                                         12,445
J Lane Montgomery Trust                                         4735 So Wallace Lane, SLC, UT 84117                                             14,286
IRA Services 528080                                             4735 So Wallace Lane, SLC, UT 84117                                              86,293
KDM Enterprises, LC Profit Sharing Plan FBO Kent Montgomery     389 W Wasatch St Midvale, UT 84047                                              203,525
American Estate T100038900                                      10785 Weat Rowland Ave, Littleton, CO 80627                                      92,621
Jennifer Moore                                                  553 West 400 North, American Fork, UT 84003                                       7,143
Bank of Utah FBO: William H Morey II IRA                        2232 Keller Lane, Salt Lake City, UT 84109                                       13,550
Morgan Family Trust                                             502 S 1040 E #247 American Fork UT 84003                                         2,233
Michael & Verna Morgan                                          316 Gramayre Rd., Coupeville, WA 98239                                          150,343
IRA Services #280987 Trad                                       316 Gramayre Rd., Coupeville, WA 98239                                          56,088
Equity Institutional Trust # 119940 TRAD                                                                                                           325
Equity Institutional Trust 200123120 ROTH                                                                                                       31,964
Teri Mortenson                                                  1649 West 900 South, Spanish Fork, UT 84003                                     25,000
Tom and Janette Mudge                                           3080 So 950 East, Bountiful, UT 84010                                            6,667
IRA Services 482079 TRAD                                        1300 Quarry Ct #401, Pt Richmond, CA 94801                                       27,181
Michael L. Naeger Revocable Living Trust                        2204 So 2125 West, Woods Cross, UT 84087                                         1,000
Bear Creek Investments, LLC                                     2204 So 2125 West, Woods Cross, UT 84087                                         12,500
Judi Navarro                                                                                                                                    104,761
IRA Services 275402 Roth                                        2103 Oak Point Dr., Bluffdale, UT 84065                                          16,016
Brad & Mary Neil                                                2103 Oak Point Dr., Bluffdale, UT 84065                                         16,500
IRA Services #275426                                            15236 So Mountainside Dr., Bluffdale, UT 84065                                   5,631
Eric & Krista Neil                                              15236 So Mountainside Dr., Bluffdale, UT 84065                                  10,430
Joseph & Jeanette Neil                                          6608 South 2400 West, Spanish Fork, UT 84660                                     16,205
IRA Services # 275414 Roth                                      6608 South 2400 West, Spanish Fork, UT 84660                                     10,466
Leonard K Neil                                                  19 County Rd 2843, Aztec, NM 87410‐9712                                          20,678


                                                                        Page 11 of 17
                                Case 19-23840      Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19         Desc Main
                                                            Document     Page 13 of 18
Security Holder                                              Address                                                    Total Shares
IRA Sservices 441569 TRAD                                    19 County Rd 2843, Aztec, NM 87410‐9712                        6,367
IRA Sservices 441570 ROTH                                    19 County Rd 2843, Aztec, NM 87410‐9712                        1,160
Neil Family Trust                                            2640 West 15090 South, Bluffdale, UT 84065                   991,065
Joel R. Neilsen Trust                                        643 West 850 South, Orem, UT 84058                            45,714
IRA Services 437542 TRAD                                     643 West 850 South, Orem, UT 84058                            50,000
Edwin & Deborah Neimann                                      1506 Jennifer Court, Irwin, PA 85642                          45,334
George Nelson                                                9481 Highway 11, Trenton, GA 30752                           120,000
Equity Institutional Trust Co 200117643 Trad                 9481 Highway 11, Trenton, GA 30752                            88,178
IRA Services 318334 Trad                                     2833 Palma Way, Salt Lake City Ut 84121                       21,000
Zachary & Jennifer Newbold                                   6303 West Heritage Hills, Herriman, UT 84096                   5,000
Newman Dredging, LLC                                         13331 South Redwood Rd., Riverton, UT 84065                   50,000
Equity Institutional CO 200117604 TRAD                       4174 Rocy Ridge Rd., Idaho Falls, ID 83406                    2,982
Equity InstitutionalTrust CO 200117606 TRAD                  4174 Rocy Ridge Rd., Idaho Falls, ID 83406                    8,497
Equity InstitutionalTrust CO 200117607 ROTH                  4174 Rocy Ridge Rd., Idaho Falls, ID 83406                    1,010
Innersky, LLC                                                PO Box 457, Kahuku, HI 96731                                   5,558
Brooke Nygren                                                                                                               1,000
Rodney K. & Irene J Okimoto 2000 Revocable Trust             12380 Clayton Road, San Jose CA 95127                        300,000
Stephen Olds                                                 21242 SE 280th, Maple Valley, WA 98038                        5,555
Equity Institutional Trust Company #121937 TRAD              8658 Spartan Dr., Sandy, UT 84094                             44,692
P & E Rentals LLC                                            PO Box 124, Midland, OR 97634                                37,500
Robyn Openshaw                                               151 East 1520 No., Orem, UT 84057                            247,506
Francis Craig Otterstrom Trust                               333 4th Ave., Salt Lake City, UT 84103                         6,667
Joseph Otterstrom                                            4286 S 950 E., So Ogden, UT 84403                              1,333
Manasseh Truck & Equipment Inc.                              426 Hlavek Rd., Decatur, TX 76523                              1,000
Kristen Wynn                                                                                                               28,000
Bonnie Mac LLC                                               1309 Moyle Dr., Alpine, UT 84004                             200,000
Steven M Parkin                                              3011 South 700 East, SLC, UT 84106                             2,334
IRA Services #281190 Roth                                    3011 South 700 East, SLC, UT 84106                            59,657
Tamara Parks                                                 20060 SW Clarion St., Beaverton, OR 97006                      2,393
Jason and Mandy Parry                                        485 East 500 No., Lindon, UT 84042                           15,533
Donna Whatcott Parsons                                       1948 E. Viscounti Dr., Sandy, UT 84093                       13,500
Deborah Pastryk                                              256 City Center Dr., Rohnert Park, CA 94958                   16,111
IRA Services 469932 Trad                                     PO Box 176, Cotati, CA 94931                                  22,222
Steven Pearson                                                                                                              1,500
Keith & Alyson Pennington                                    770 East Main St #118, Lehi, UT 84043                         76,325
Jeff & Melissa Peters                                        248 So Wheeler Pl., Orange, CA 92869                          84,722
IRA Services 327591 Trad                                     248 So Wheeler Pl., Orange, CA 92869                          64,870
Cameron Peterson                                             2031 Sam Houston Cr., Carrollton, TX 75006                      100
The Lyn Peterson Living Trust est. Aug 12, 2004              7602 So Timberline Dr., SLC, UT 84121                         27,000


                                                                     Page 12 of 17
                               Case 19-23840           Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19               Desc Main
                                                                Document     Page 14 of 18
Security Holder                                                  Address                                                          Total Shares
IRA Services # 332872 Trad                                       7602 So Timberline Dr., SLC, UT 84121                              325,750
NTC & Co FBO: Bryan L Pettit Jr # 060000118229                   1576 W. Heather Downs Cir., South Jordan, UT 84095                 19,233
CKNC Investments GP, LLC                                         217 Long Canyon Ct., Richardson, TX 75080                           75,000
Christopher Phillips                                             217 Long Canyon Ct., Richardson, TX 75080                           1,500
Zap Enterprises LLC                                              17703 Treetop Way, Lake Oswego, OR 97034                            43,640
Wendell & Tais Pilger                                            10647 SE Lancaster St., Portland, OR 97266                         28,639
Plant Family Living Trust dated September 15, 2006               10737 Congressional, Cedar Hills, UT 84062                          4,067
Provident Group admin For Ensign FBO Taresa Plant                10737 Congressional, Cedar Hills, UT 84062                          2,857
Clayton Poon                                                     1490 Cliff Dr. San Jose, CA 95132                                  52,298
The Entrust Group LLC FBO Elaine Porter #00508005‐01             PO Box 971212, Orem, UT 84097                                        2,143
Harold V or Elaine E Porter                                                                                                          2,857
Bradley & Cynthia Prestidge                                      10924 Reyes Canyons, Helotes, TX 78023                                 0
IRA Servies 288020 Trad                                          10924 Reyes Canyons, Helotes, TX 78023                              62,715
IRA Servies 288044 Trad                                          10924 Reyes Canyons, Helotes, TX 78023                              74,101
David & Mary Preszler Family Trust                               983 Oakridge Dr., Farmington, Ut 84025                              40,270
Pensco FBO: David Preszler 060000095160                          983 Oakridge Dr., Farmington, Ut 84025                              15,217
Scott Price                                                      51 W Center Ste 608, Orem, Ut 84057                                 40,750
Trust                                                            1103 E Hearne Way, Gilbert, AZ 85234                                25,000
Ron Prue                                                                                                                             3,000
Equity Institutional 200140927 TRAD                              1762 Golden Age Ct., Colorado Springs, CO 80905                    16,775
David Purdum                                                     1762 Golden Age Ct., Colorado Springs, CO 80905                     2,103
IRA Services 383302 TRAD                                         4278 Roxbury St., Simi Valley, CA 93063                            51,701
George D Rakowski                                                4278 Roxbury St., Simi Valley, CA 93063                             3,667
Jack H. Rea                                                      2114 Homedale Road, Klamath Falls, OR 97603                        18,750
Nicholas Redd                                                    12547 S Stonebridge Cir., Draper, UT 84020                         45,000
F. Scott & Jeanine Reeves                                        161 North 1200 East, Lindon, UT 84042                               4,000
Equity Institutional 200136584 TRAD                              412 Pahuant Dr., Richfield, UT 84701                                11,111
The Craig Jay Richards Living Trust Agreement                    13438 Tuscalee Way, Draper, UT 84020                               140,000
IRA Services 534687Trad                                          13438 Tuscalee Way, Draper, UT 84020                                25,000
IRA Services 708008 Roth                                         13438 Tuscalee Way, Draper, UT 84020                                25,000
John F Richmond                                                  PO Box 27, Bly, OR 97622                                           37,500
Ron Robison                                                      1405 South 300 West, Orem, UT 84058                                 4,500
Rockwell TIC                                                                                                                        975,000
Equity Trust Company FBO Drew E Rounds IRA 60361                 2432 Ozark Plateau Dr., Henderson, NV 89044                         5,600
Corben Family Partnership                                        2432 Ozark Plateau Dr., Henderson, NV 89044                         1,256
Sadowski Investments, LLC                                        16552 West Madison Goodyear, AZ 85338                              136,033
Justin Salas                                                                                                                         5,000
Stephanie Salas                                                                                                                      5,000
Charles Schewe                                                   200 Tarpon Way, Punta Gorda, FL 33950                               5,555


                                                                         Page 13 of 17
                                Case 19-23840       Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19             Desc Main
                                                             Document     Page 15 of 18
Security Holder                                               Address                                                        Total Shares
Mae Properties LLC Trust                                      PO Box 95752, So Jordan, UT 84095                                 1,133
IRA Services 437773 TRAD                                      8785 Avalon Street, Alto Loma, CA 91701                           10,449
Schiller Revocable Trust                                      8785 Avalon Street, Alto Loma, CA 91701                          244,296
IRA Services # 437785 TRAD                                    8785 Avalon Street, Alto Loma, CA 91701                           61,113
Schjelderup IP Trust                                          3755 Evelyn Dr., SLC, UT 84124                                   500,000
Kathryn Ann Schjelderup Trust                                 3755 Evelyn Dr., SLC, UT 84124                                   150,000
William Hassel Schjelderup Trust                              3755 Evelyn Dr., SLC, UT 84124                                   300,672
Joyce C Sellars Trust Dated 8/23/06                                                                                             2,567
Equity Institutional Trust CO 200115142 TRAD                  4511 Landmark Cir. Cedar Hills, UT 84062                          5,555
Kenneth and Cheryl Severson                                   2901 Alaska Ave E., PT Orchard, WA 98366                          37,500
Michael & Susan Shepard                                       15500 Ferns Corner Rd., Dallas, OR 97338                          16,088
Equity Institutional #200147680 TRAD                          15500 Ferns Corner Rd., Dallas, OR 97338                          41,961
From Tia Shipley                                              5879 Silver Saddle Way, Herriman, UT 84096                        9,922
Equity Institutional Trust CO FBO: 200133482 TRAD             273 Chestnut Ridge Dr., Sandy, UT 84070                           3,411
IRA Services # 437086 ROTH                                    300 N Washington Ave, Mission Hill, SD 57046                      34,324
IRA Services # 437074 TRAD                                    300 N Washington Ave, Mission Hill, SD 57046                      42,482
IRA Services #289218 Trad                                     12756 Siracus Dr., Apt H310, So Jordan, UT 84095                  70,793
IRA Services #312794 Roth                                     12756 Siracus Dr., Apt H310, So Jordan, UT 84095                  11,150
Lily Simpson                                                  4747 Oak Crest Rd #32, Fallbrook, CA 92028                       21,088
IRA Services #273776 Trad                                     4747 Oak Crest Rd #32, Fallbrook, CA 92028                        30,310
David M. and Beth R. W. Singer                                66 Prospect Street, Reading, MA 01867                              7,142
Judith A Skalla Trust                                         351 Pine Dr. Ridgway, CO 81432                                   50,534
Randal Skalla                                                 1267 Jesse Ct. Highlands Ranch, CO 80126                         15,743
IRA Services 392716 Trad                                      562 Truck Bay Cir. Murray, UT 874107                               7,850
Knight Enterprises, Inc.                                      2141 Club House Dr. New Berlin, UT 53751                          33,333
Brian & Janet Smith                                           8977 Watson PL NE, Bremerton, WA 98311                            37,500
Smith Real Estate Service Inc 401                             6310 Castle Lane, Murray, UT 84107                                32,297
Equity Institutional Trust CO FBO: 200121535 TRAD             2630 West Woodhill Circle, West Jordan, UT 84084                  4,771
IRA Services 288718 ESA                                       4293 N Chestnut Oak Dr Lehi, UT 84043                             1,938
Eden Grace Southworth                                         4293 N Chestnut Oak Dr Lehi, UT 84043                             3,150
IRA Service 426301 TRAD                                       561244024 McKenzie Hwy Blue River, OR 97413                       28,296
Lemont Southworth                                             561244024 McKenzie Hwy Blue River, OR 97413                       6,362
IRA Services 412648 ESA                                       4293 N Chestnut Oak Dr. Lehi, UT 84043                            1,000
Lyla Belle Southwoorth                                        4293 N Chestnut Oak Dr. Lehi, UT 84043                            4,000
IRA Services 426349 TRAD                                      561244024 McKenzie Hwy Blue River, OR 97413                       19,218
Michael Southworth                                            4293 N Chestnut Oak Dr. Lehi, UT 84043                           10,000
IRA Services 312782 Roth                                      4293 N Chestnut Oak Dr. Lehi, UT 84043                            11,100
Equity Institutional 200153785 TRAD                           633 Post Oak Dr. Coppell, TX 75019                                52,520
Andrew Springer Trust                                         970 South Sage Dr., St 113, Cedar City, UT 84720                  19,250


                                                                      Page 14 of 17
                               Case 19-23840        Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                Desc Main
                                                             Document     Page 16 of 18
Security Holder                                               Address                                                           Total Shares
Jared C Springer                                              4567 W Breezy Meadow, Herriman, UT 84096                              3,000
Jeffery & Donna Stark                                         849 Skyline Dr., Glenside,m PA 19038                                 38,000
IRA Services 711627 ROTH                                      849 Skyline Dr., Glenside,m PA 19038                                 12,122
IRA Services #483266                                          4542 Temple Shadows Dr., Cedar Hills, UT 84062‐8669                   1,632
IRA Services 318358 TRAD                                                                                                          213,205
Craig H & Ruth S Steed                                        1236 Knittles Kove, Lehi, UT 84043                                  143,500
Adrian M. Steinwedel Trust                                    20044 Pacifica Dr., Cupertine, CA 95014                               2,500
NTC FBO: Adrian Steinwedel Account 060000092728               20044 Pacifica Dr., Cupertine, CA 95014                              90,624
IRA Services 301486 ROTH                                      3240 Britten Ave., San Carlos, CA 94070                             225,850
Shaun & Xenia Stirland                                        80 South Pfeifferhorn Dr., Alpine, Ut 84004                          10,000
NTC & CO FBO: Shaun Stirland #060000110511                    80 South Pfeifferhorn Dr., Alpine, Ut 84004                          32,037
Bryant K. and Nichole M. Stirling                             468 West 1800 North, Pleasant Grove, UT 84062                        53,000
NTC & Co. FBO David Stirling #060000118816                    2449 North 600 West, Pleasant Grove, UT 84062                        70,129
Marlo and Sandra Stradley                                     8932 South 3820 West, West Jordan, UT 84088                          85,718
IRA Services 419849 Trad                                      8932 South 3820 West, West Jordan, UT 84088                          65,693
IRA Services 419837 TRAD                                      8932 South 3820 West, West Jordan, UT 84088                          23,063
IRA Services 349434 Roth                                      7349 W Rose Creek Ln., Herriman, UT 84096                            53,237
IRA Service #325934 Trad                                      1467 Eastpoint Circle, Sandy, Ut 84092                               36,923
Bruce Sullivan                                                1467 Eastpoint Circle, Sandy, Ut 84092                               19,425
Casey Sullivan                                                948 Best Ave, SLC, UT 84106                                           1,915
Doug Sullivan                                                 11648 S Ingot Way, South Jordan, UT 84095                            50,625
IRA Services 327827 TRAD                                      11648 S Ingot Way, South Jordan, UT 84095                           311,290
Sean Sullivan                                                 11648 S Ingot Way, South Jordan, UT 84095                            2,082
Equity Institutional Trust CO FBO: 200121618 ROTH             2519 Sharp Place, Bismark, ND 58503                                   2,447
Bettye Taylor                                                 PO Box 14276, Austin, TX 78761                                       12,500
John & Susan Taylor Trust                                     10274 Vilas Dr., Sandy, UT 84092                                    125,000
Lyanne Terada                                                 790 Trail Ridge Dr., Louisville, CO 80027‐3113                       23,192
IRA Services 445459                                           790 Trail Ridge Dr., Louisville, CO 80027‐3113                       98,876
Ann Thomas                                                    1016 W. Wildwood Dr., Prospect Heights, IL 60070                     11,250
Bert Thomas                                                   RR3 Sundance C‐2, Provo, UT 84604                                   350,000
Chris and Monica Thomas                                       2111 Chestnut Ave #175, Glenview, IL 60025                           50,625
Byron and Shanua Thompson Trust                               331 Pioneer Ave., Sandy, UT 84070                                    12,500
Kenneth Thorton                                               2000 Lone Star Trail, Clarkdale, AZ 86324                            12,844
Cayley Thurlby                                                1546 Prospect Ave, Hermosa Beach, CA 90254                           12,500
Brad Tollefson                                                                                                                     20,000
Edgar Tooley                                                  11111 North 5500 West, Highland, UT 84003                            26,333
IRA Services 315758 TRAD                                      11111 North 5500 West, Highland, UT 84003                            87,322
SteveTrumbo                                                   1599 North 1550 East, Provo, UT 84604                               822,427
Dina Tsentserensky                                            42 Eastbrook Dr., Riveredge, NJ 07661                                89,453


                                                                      Page 15 of 17
                              Case 19-23840         Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19                       Desc Main
                                                             Document     Page 17 of 18
Security Holder                                               Address                                                                  Total Shares
Shane Veltri                                                  5233 Skyline Dr., Ogden, UT 84403                                           75,000
IRA Express                                                   15808 SW Willow Dr., Sherwood, OR 97140                                    225,000
William & Lisa Vincent                                        15808 SW Willow Dr., Sherwood, OR 97140                                    112,500
Jeff & Trisha Wadsworth                                       4803 Withers Dr., Fort Collins, CO 80524                                     2,000
Jonas & Elizabeth Wagler                                      8510 State Rt 534, Middle Field, OH 44062                                   64,673
Pensco FBO: Albert Kenyon Wagner # 060000097431               69 West 500 South, Orem Ut 84058                                            25,644
Pensco FBO: Albert Kenyon Wagner # 060000097432               69 West 500 South, Orem Ut 84058                                              891
Albert Kenyon Wagner                                          69 West 500 South, Orem Ut 84058                                            10,606
Dependable Sheet Metal PSP FBO Don Wagner                     1212 Red Oak Court, Vacaville, CA 95687                                    241,000
Wagner Family Revocable Trust                                 1212 Red Oak Court, Vacaville, CA 95687                                     57,000
Dependable Sheet Metal PSP FBO Robin Wagner                   1212 Red Oak Court, Vacaville, CA 95687                                    252,000
IRA Services 307142 Trad                                      PO Box 830, Sandy, UT 84091                                                 21,955
James & Rebecca Wallace                                       2422 Fairmont Ave., Santa Anna, CA 92706                                    40,900
Jeff Warner                                                   751 West 2100 North, Pleasant Grove, Ut 84062                                6,667
 Letha & Jason Wendal                                         580 South Ridge Lane, Alpine, UT 84004                                     22,537
Charles O Westover Revocable Trust LTD 2‐2‐08                 4191 Unoeruak Way, Provo, UT 84604                                         250,000
Jaree B Whipple                                               13443 South Palawan Way, Riverton, UT 84065                                  2,222
IRA Service #284774 Trad                                      4364 Degray Dr., SJ Utah 84095                                               1,875
IRA Service #284762 Roth                                      4364 Degray Dr., SJ Utah 84095                                              11,181
IRA Services #284798 ROTH                                     4364 Degray Dr., SJ Utah 84095                                               9,548
IRA Services #284786 Trad                                     4364 Degray Dr., SJ Utah 84095                                              29,101
George White                                                  13337‐154a Ave., Edmonton, Alberta, Canada T6V 1G2                          63,333
Douglas G Whiting                                             3883 South White Rail Ln, West Haven, UT 84401                               1,958
Equity Institutional Trust Company 200114778 TRAD             3883 South White Rail Ln, West Haven, UT 84401                               2,302
Equity Institutional Trust Company 200114779 ROTH             3883 South White Rail Ln, West Haven, UT 84401                               1,189
David R. Whitlock                                             5867 Oakview Dr., Highland, UT 84003‐9417                                   9,667
IRA Services 310165 Trad                                      5867 Oakview Dr., Highland, UT 84003‐9417                                   62,128
Equity Trust 200272470                                        5677 Bonita Road, Lake Oswego, OR 97035                                     60,897
IRA Services 306952 ROTH                                      233 West 800 North, American Fork, UT 84003                                 19,142
Cheryl Wilde                                                  233 West 800 North, American Fork, UT 84003                                 20,000
IRA Services ROTH                                             233 West 800 North, American Fork, UT 84003                                 64,332
Wilde Family Trust                                            233 West 800 North, American Fork, UT 84003                                117,500
Dale & Cheryl Wilde                                           233 West 800 North, American Fork, UT 84003                                 99,933
Kelly G and Andrea L Williams                                 958 Bridgecreek Ln., Layton, UT 84041                                       11,000
Denisse Avena Willaims                                                                                                                    5,000
IRA Services #280802 Roth                                     2783 Sunbrise Peak Circle ,   Saratoga Springs, UT   84045                  6,345
IRA Services 280884 Trad                                      2783 Sunbrise Peak Circle ,   Saratoga Springs, UT   84045                   8,700
IRA Services #280896 Roth                                     2783 Sunbrise Peak Circle ,   Saratoga Springs, UT   84045                  1,385
IRA Services 280872 Trad                                      2783 Sunbrise Peak Circle ,   Saratoga Springs, UT   84045                  26,615


                                                                       Page 16 of 17
                               Case 19-23840         Doc 3   Filed 05/28/19 Entered 05/28/19 16:14:19           Desc Main
                                                              Document     Page 18 of 18
Security Holder                                                Address                                                      Total Shares
Tesano, LLC                                                    4024 S Parkview Dr., SLC, UT 84124                             161,198
Steve Wilson                                                   4024 S Parkview Dr., SLC, UT 84124                             213,902
Laura Winegar                                                  3518 North 1450 West, Pleasant Grove, UT 84062                  40,750
Cliff & Lisa Wise                                              1509 N 500 E, Centerville, UT 84014                             52,888
Equity Institutional Trust CO FBO: Clifford Wise #122035       1509 N 500 E, Centerville, UT 84014                               520
Corrine Wohlwend                                               1597 So 30 East, Payson, UT 84651                               84,375
Equity Institutional FBO: Janet Woodward 200138209 TRAD        6918 Jefferson Cir., West Jordan, UT 84084                      17,974
Eric Wynn                                                      Salt Lake City, Utah                                            45,000
IRA Services #318681Trad                                       PO Box 1014, Bountiful, UT 84011                                50,475
SherryYates                                                    PO Box 1014, Bountiful, UT 84011                                28,583
Equity Institutional Trust 200126676 Trad                      2979 Branch Dr., Holladay, UT 84117‐5503                        45,067
                                                               253 The Promenade, Edgewater, NJ 07020                          89,453
Total                                                                                                                         262,050
                                                                                                                             33,153,344




                                                                       Page 17 of 17
